NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted May 26, 2017 *
                               Decided October 6, 2017

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge


No. 16-3190

ALVIN T. PERKINS, JR.,                         Appeal from the United States
     Plaintiff-Appellant,                      District Court for the Northern District
                                               of Illinois, Eastern Division.
      v.
                                               No. 16-CV-3563
RANDY PFISTER and
SHERWIN MILES,                                 Gary Feinerman,
    Defendants-Appellees.                      Judge.

                                      ORDER

       Alvin Perkins, an Illinois inmate, is currently housed at Menard Correctional
Center. In 2016, while incarcerated at Stateville Correctional Center, he brought this
action under 42 U.S.C. § 1983 claiming that the warden and an assistant warden at


      *
        The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-3190                                                                            Page 2

Stateville enforce an unsafe policy requiring prisoners to wear wrist restraints behind
their backs during security lockdowns, even when using prison stairways. At screening
the district court dismissed the suit for failure to state a claim, see 28 U.S.C. § 1915A, and
Perkins appeals. We affirm the judgment.
       When Perkins first filed suit, he asked only for an injunction preventing him from
being handcuffed behind the back while using stairways. The defendants, he said, were
continuing to apply a long-standing policy of handcuffing inmates behind the back when
moving the inmates—even on stairs—despite a clear risk of injury. Perkins did not allege
that he had actually fallen or been physically injured. He alleged instead that the practice
was leaving him mentally scarred because he could not use the handrails for support and
feared falling. He identified four occasions over ten months when he was forced to go
down stairs while cuffed behind the back and said that he nearly fell twice.
        In dismissing Perkins’s complaint, the district court recognized that Pyles v. Fahim,
771 F.3d 403, 410–11 (7th Cir. 2014), concluded that the risk of falling on slippery stairs is
not, by itself, serious enough to support a claim of deliberate indifference to inmate
safety. The plaintiff in Pyles had not been restrained when he fell on the stairs, but the
district judge also pointed to a decision from the Northern District of Illinois—a decision
that we later vacated on appeal—in which the district court had concluded that “the risk
of falling down slippery stairs, even while handcuffed, is not sufficiently serious to state
an Eighth Amendment claim.” Anderson v. Morrison, No. 13 CV 8622, 2014 WL 6542760,
at *1 (N.D. Ill. Nov. 9, 2014), vacated and remanded, 835 F.3d 681 (7th Cir. 2016) (forcing
prisoner to walk handcuffed and unaided down dangerously slick stairs posed
unreasonable danger). On the basis of these decisions, the district court reasoned that
even if Perkins had been physically injured, he could not plausibly claim that the
defendants’ alleged policy violates the Eighth Amendment.
       While Perkins was still at Stateville, he amended his complaint to demand, in
addition to an injunction, $1.8 million in compensatory damages and $5 million in
punitive damages. To his previous allegations he added that on at least some occasions,
he wore a “black box” over his handcuffs, his legs were shackled, other inmates were in
line behind him, or his vision was blurred because of medication he takes. And one time,
Perkins said, the guards who were escorting him left the handcuffs on too long, causing
needless pain.
      The district court still found Perkins’s allegations lacking. The judge repeated that
handcuffing inmates behind the back during security lockdowns does not itself create a
substantial risk of harm. And, the judge explained, Perkins does not allege that the
warden or assistant warden knew about his blurred vision or were personally involved
No. 16-3190                                                                          Page 3

in their subordinates’ prolonged use of handcuffs on the one occasion Perkins
complained about.
        Perkins’s initial objective in filing this lawsuit—to prevent Stateville guards from
cuffing him behind the back while using stairs—is now beyond reach in this lawsuit.
Perkins has been transferred to a different Illinois prison, so his request for injunctive
relief is moot. See Maddox v. Love, 655 F.3d 709, 716 (7th Cir. 2011). Moreover, Perkins
could not be entitled to compensatory damages. He has not alleged any physical injury,
and he cannot recover solely for mental or emotional injury under the Prison Litigation
Reform Act. See 42 U.S.C. § 1997e(e); Smith v. Peters, 631 F.3d 418, 421 (7th Cir. 2011). So
all that remains of Perkins’s requested relief is his demand for $5 million in punitive
damages.
        We do not agree with Perkins that, as a matter of law, the Eighth Amendment
would be violated by a policy requiring inmates during periods of heightened security to
navigate stairs while handcuffed behind the back. Even without the benefit of this court’s
opinion in Anderson, the district court correctly concluded that Perkins has not alleged a
sufficiently serious risk of harm. Our decision in Anderson—which Perkins does not
address—highlights the much greater risk faced by that prisoner as compared to Perkins.
The plaintiff in Anderson, who also was at Stateville, allegedly fell and was knocked
unconscious while the defendant guards forced him to walk unassisted, with his hands
cuffed behind his back, down stairs that were slick with milk and for several days had
been strewn with trash. 835 F.3d at 683. Perkins, on the other hand, simply alleges in this
suit against prison administrators that the alleged handcuffing policy creates in all
circumstances an unwarranted risk sufficient to violate the Eighth Amendment.
       Perkins’s allegations are less compelling than those we found lacking in Pyles. As
Perkins points out, handcuffs—which were missing from Pyles—did make his trips down
the stairs riskier. But the plaintiff in Pyles was navigating stairs that he used every time
he showered. Because they were so close to the showers, those stairs were always wet
and slippery. 771 F.3d at 405. In contrast, Perkins alleges only that on the rare occasions
of security lockdowns—four times in ten months—he was at risk of falling because of a
policy of handcuffing inmates behind the back before moving them through dry,
uncluttered stairwells.
       Finally, the district court properly disregarded Perkins’s new allegations
concerning his blurry vision and the one instance of prolonged use of restraints. As to
these allegations, Perkins does not allege personal involvement by either defendant, so
they could not be held liable for those events even if Perkins might have had a claim
No. 16-3190                                                                            Page 4

against guards who carried out the alleged handcuffing policy. See Gill v. City of
Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017).
       The judgment is AFFIRMED. Perkins has incurred two strikes for this litigation,
one for filing a complaint that fails to state a claim and a second one for this appeal. See 28
U.S.C. § 1915(g).